Citation Nr: 9906966	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  92-12 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Puerto rico Public Advocate 


WITNESS AT HEARING ON APPEAL

J. J.


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from November 13, 
1951 to January 3, 1952 and from February 21, 1953 to January 
26, 1955.  

By a rating action of June 1, 1973, the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico determined that the veteran was incompetent and 
appointed his wife as his fiduciary.  

By a decision dated August 1975, the Board denied entitlement 
to service connection for a neuropsychiatric disorder.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1991 rating decision of the RO in San 
Juan, Puerto Rico which denied entitlement to service 
connection for a psychiatric condition on a new factual 
basis.  

By a decision dated June 1993, the Board determined that the 
veteran had submitted new and material evidence in order to 
reopen his claim of entitlement to service connection for a 
psychiatric disability and remanded the veteran's claim in 
order to adjudicate his claim as a reopened claim.  As this 
has now been accomplished, the Board will now address the 
veteran's claim on the merits.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's current psychiatric disorders are not 
related to an injury or disease incurred in service.

3.  The veteran's personality disorders do not represent a 
disease or injury for VA compensation purposes.
CONCLUSIONS OF LAW

Service connection for a psychiatric disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107, 7104 (West 
1991 & Supp. 1998), 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records do not show any treatment for any 
psychiatric disorders.  At separation in January 1955, the 
veteran's psychiatric evaluation was normal.  

The veteran was hospitalized at the Susoni Hospital from 
April 15, 1955 to May 6, 1955 for complaints of 
polyarthritis.  Diagnosis at discharge was polyarthritis, 
treated-improved.  

A VA admission order dated September 28, 1955 indicated that 
hospitalization was authorized for "schizophrenic reaction, 
paranoid" at the Julia Clinic.  

The veteran was hospitalized at the Julia Clinic from 
September 28, 1955 to March 19, 1956.  Diagnosis upon 
admission on September 28, 1955 was schizophrenic reaction, 
paranoid.  A tentative diagnosis was made on October 5, 1955 
of anxiety reaction, chronic, moderately severe with schizoid 
personality traits.  The veteran had a prescription filled on 
October 11, 1955.  Diagnosis at that time was anxiety 
reaction, chronic, moderately.  At a staff meeting on 
December 21, 1955, a unanimous consensus was reached of a 
diagnosis of personality traits disturbance, passive 
aggressive personality, passive dependent type.  The staff 
noted that this diagnosis was reached notwithstanding 
schizoid personality traits.  The veteran underwent 
psychological testing in February 1956.  The examiner's 
impression was very maladjusted individual as a result of 
marked adverse familiar conditions since his early infancy; 
seclusive, asocial, impulsive, without sufficient capacity to 
control his emotions, with probable mental deterioration.  
The examiner noted that the veteran's reactions in the future 
were not unpredictable.  Diagnosis at discharge was 
personality traits disturbance, passive aggressive 
personality, passive dependent type.  At discharge, it was 
noted that diagnosis at admission had been schizophrenia 
reaction, paranoid.  It was also noted that the veteran's 
predisposition was marked and that he had insanity in the 
immediate family and schizoid personality traits.  

By a decision dated January 1956, the RO denied the veteran's 
claim of entitlement to service connection for a 
neuropsychiatric condition.  

By a decision dated April 1956, the Board denied the 
veteran's claim of entitlement to service connection for a 
neuropsychiatric condition. 

The veteran was seen at the VA Medical Center on October 8, 
1956.  Diagnosis was schizophrenic reaction and 
hospitalization was authorized for schizophrenic reaction.  

The veteran was hospitalized at the Julia Clinic from October 
8, 1956 to December 12, 1956.  The admission notice indicated 
that there was a possibility that there might be a 
schizophrenic process of the paranoid type.  A progress note 
on October 11, 1956 indicated that even though a diagnosis of 
personality traits disturbance had been previously advanced, 
the examiner suspected a deeper personality disturbance.  The 
veteran underwent psychological testing on October 15, 1956.  
A working diagnosis was noted of personality traits 
disturbance, passive aggressive personality, passive 
dependent type.  The examiner suspected that the veteran had 
deeper personality disturbances, namely of schizophrenia.  
Upon discharge from the hospital in December, diagnoses were 
personality traits disturbance, passive aggressive 
personality, passive dependent type.  The examiner commented 
about the possibility of the veteran's case evolving into a 
frank schizophrenia.  

A VA authorization form dated April 1, 1957 indicated that 
hospitalization was authorized for schizophrenic reaction.  

The veteran was hospitalized at the Julia Clinic from April 
1, 1957 to April 17, 1957.  Diagnoses at discharge were 
passive aggressive personality, passive dependent type.  It 
was noted that the veteran's predisposition was severe and 
that he had mental illness in the immediate family.  

A treatment note was submitted from the Regional Dispensary 
and signed by Dr. V. S. dated March 1973.  It indicated that 
the veteran was first treated in July 1972 and last treated 
in January 1973 and that his diagnosis was schizophrenia 
reaction, chronic, undifferentiated, not related.  

At a May 1973 VA psychiatric examination, the veteran was 
diagnosed with psychotic depressive reaction, severe.  It was 
noted that the veteran had been unemployed for over a year 
and that he had been under treatment at the Mental Health 
Clinic in Manati over a year for his nervous condition.  

By a rating decision dated January 1974, the RO determined 
that hospitalization reports from the Julia Clinic failed to 
show that the veteran's current psychotic depressive reaction 
was service-connected.  

In May 1975, Dr. R. M. stated that the veteran had been under 
his care since July 1972 at the Community Mental Health 
Center.  Diagnostic impression made was depressive neurotic 
reaction, moderate.  

The veteran was afforded a hearing before the RO in May 1975, 
a transcript of which has been associated with the claims 
folder.  The veteran stated that he suffered from his nervous 
condition while in service, but that he was never treated for 
it.  He stated that he had received treatment from a Dr. 
Santos after his hospitalizations at the Julia Clinic, but 
that he told him he did not keep medical records and was not 
able to give him a medical certificate.  He stated that he 
had received treatment from a Dr. R. T. G., but did not 
remember the years.  He stated that he might have received 
treatment from a Dr. R. M.  He stated that he had received 
treatment from a Dr. Seneriz.  

By a decision dated August 1975, the Board denied the 
veteran's claim of entitlement to service connection for a 
neuropsychiatric disorder.  

Copies of VA Medical Center treatment records were submitted 
from March 1982 to November 1983.  They show that the veteran 
was seen for anxiety as well as for non-psychiatric 
disorders.  

The veteran was afforded a hearing before the RO in March 
1992, a transcript of which has been associated with the 
claims folder.  Testifying in place of the veteran was his 
psychiatrist, Dr. J. J.  He stated that he had been working 
at the Julia Clinic since 1968.  He stated that in his 
experience, every time a patient was hospitalized at the 
Julia Clinic, it was very difficult for the Julia Clinic to 
change a diagnosis from that written in the admission order 
from the VA.  He stated that in his experience, many 
diagnoses shown in admission orders were erroneous.  He noted 
the hospitalization from September 1955 which indicated a 
schizoid personality and the hospitalization from October 
1956 which noted that the veteran would most likely develop a 
clear-cut schizophrenia.  The physician said that it was 
clear that the symptoms were manifesting in those two 
hospitalizations towards a more severe pathological entity.  
The physician stated that in his opinion the veteran had 
schizophrenia from the very beginning in 1955. 

In April 1994, per a RO request, a Board of three 
psychiatrists reviewed the veteran's claims folder, 
specifically the evidence of his 1955 and 1956 psychiatric 
hospitalizations.  In their report, the panel determined that 
no evidence of any psychotic symptoms or criteria to warrant 
or suspect the diagnosis of schizophrenia was found.  

The veteran was afforded a hearing in March 1995, a 
transcript of which has been associated with the claims 
folder.  Testifying in place of the veteran was his 
psychiatrist, Dr. J. J.  The physician stated that he had 
reviewed the veteran's C-file.  The physician stated that the 
diagnosis of personality disorder from when the veteran was 
hospitalized within a year of service was wrongly established 
and that the correct diagnosis should have been 
schizophrenia, paranoid.  He described a policy of accepting 
the diagnosis with which the VA had referred the case for 
hospitalization .  He wrote that the initial diagnosis was 
personality disorder and that this could be not changed by 
the Julia Clinic.  He stated that if a diagnosis was changed 
that the VA stopped payment for the veteran.  He stated that 
for somebody to be hospitalized for more than three months 
was indicative of more than a personality disorder.  He 
testified that based on the symptoms present at the September 
1955 hospitalization that the veteran's diagnosis should have 
been schizophrenia, paranoid instead of a personality 
disorder.  He testified that in working for the Julia Clinic 
he was ordered not to change the admitting VA diagnosis.  

In July 1995, Dr. J. J. submitted a letter wherein he 
discussed the veteran's hospitalizations in 1955 and 1956.  
He discussed the admission notices and noted that the veteran 
was admitted with a diagnosis of schizophrenia, paranoid 
type.  He noted how this diagnosis was confirmed by the 
psychiatrist and psychologist of the Hato Rey psychiatric 
hospital.  

In June 1996, per a RO request a Board of three VA 
psychiatrists reviewed the veteran's claims folder, 
specifically the admissions of the veteran to Julia Clinic of 
September 28, 1955, October 8, 1956, and April 1957.  In 
their report, the panel noted that they reviewed all the 
notes, nurses' notes, doctors' notes, and psychological 
examinations that the veteran underwent during admissions.  
They indicated that they also spoke to the veteran briefly 
trying to clarify some information.  In summary, the panel 
determined that there was no symptomatology described or 
indicated as compatible with a psychosis from the veteran's 
admissions to the Julia Clinic during 1955 and 1956.  They 
concluded that the diagnosis of personality disorder that was 
made upon those admissions appeared to be correct.   

In September 1998, the Board requested an independent medical 
opinion from Dr. G. D.  It was asked that he list the 
diagnoses of all psychiatric disorders the veteran had while 
in service and identify each such disorder that was 
classifiable as a personality disorder or a psychosis.  It 
was also asked whether the veteran exhibited ascertainable 
manifestations of a psychosis within one year of leaving 
service, which would be January 26, 1956, and if he did to 
state the diagnoses of those psychoses.  

On November 1998, Dr. H. G. D. replied to the Board's 
request.  He stated that the veteran received different 
diagnoses during his evaluations and treatment at different 
VA related facilities.  He stated that evolution into a frank 
schizophrenia was either suspected or to be proven, but that 
no documented evidence of psychosis appeared in the records.  
He stated that he could not find clinical evidence in the 
records to indicate a psychotic process, either in service or 
the one year immediately after leaving service.  He stated 
that he agreed with the report made by the Board examination 
of June 27, 1996.  


Analysis

The law provides that service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §1110 
(West 1991).  Service connection may also be granted for 
certain chronic disorders, including psychoses, if they 
become manifest to a compensable degree within one year from 
the date of discharge from active military service; or for 
any disease or injury diagnosed after discharge, when all of 
the evidence establishes that the disease or injury was 
incurred in service.  38 U.S.C.A. § § 1112, 1113 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (d), 3.307, 3.309 (1998).

The veteran's claim for service connection for a psychiatric 
disability is well grounded, meaning plausible, and the file 
shows that the VA has fulfilled its duty to assist him in 
developing facts pertinent to the claim.  38 U.S.C.A. § 5107 
(a). (West 1991).

As will be explained below, the evidence does not support a 
finding that the veteran's current psychiatric disorders are 
the result of a disease in service.  

The service medical records do not show that the veteran 
received treatment for a psychiatric disorder.  At separation 
in January 1955, the veteran's psychiatric evaluation was 
normal.  More relevant to the case at hand is the question of 
whether the veteran had any psychoses which became manifest 
to a compensable degree within one year from the date of 
discharge from active military service.  In the veteran's 
case, one year from the date of discharge would be January 
26, 1956.  

The evidence shows that the veteran was hospitalized at the 
Julia Clinic from September 28, 1955 to March 19, 1956.  
Indeed, the veteran was initially hospitalized with a 
diagnosis of "schizophrenic reaction, paranoid".  Diagnoses 
of anxiety reaction were provided in October 1955.  However, 
after the veteran had been hospitalized for several months 
and the staff had an opportunity to evaluate the veteran more 
carefully, his diagnosis was changed in December 1955 to 
"personality traits disturbance, passive aggressive 
personality, passive dependent type."  This was the same 
diagnosis that was assigned to the veteran at his discharge 
in March 1956.  Thus, even though the evidence shows that the 
veteran was diagnosed with "schizophrenic reaction" and 
"anxiety reaction" during the initial month of his 
hospitalization, the record shows that the veteran's 
diagnosis was changed in December 1955, which is within the 
one year presumptive period. 

The issue of whether the veteran actually had schizophrenia 
within one year of leaving service (which would require a 
finding that the physicians at the Julia Clinic were in error 
when they changed their diagnosis in December 1955) has been 
the subject of numerous medical opinions in this case.  The 
veteran's private physician, Dr. J. J., testified at two 
hearings and wrote in a July 1995 letter that the veteran's 
diagnosis during the September 1955-March 1956 
hospitalization should have been schizophrenia, rather than a 
personality disorder.  Contrary opinions were provided by a 
Board of three VA psychiatrists in April 1994 and by another 
Board of three VA psychiatrists in June 1996 (it should be 
noted that two of the three psychiatrists were the same at 
both Boards).  On both occasions, the Boards concluded that 
there was no symptomatology compatible with a psychosis from 
the veteran's admissions to the Julia Clinic during 1955 and 
1956.  Also, an independent medical opinion was sought by Dr. 
H. G. D. who stated in November 1998 that he could not find 
clinical evidence in the records to indicate a psychotic 
process, either in service or in the one year immediately 
after service.  

Dr. J. J.'s opinion that the veteran should have been 
diagnosed with schizophrenia in his hospitalization from 
September 1955 to March 1956 is persuasive.  However, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that once a benefits claim is well grounded, the 
presumption that the opinions of those physicians in favor of 
the veteran are entitled to full weight no longer applies, 
and the Board can determine the question of service 
connection by weighing and balancing them, together with all 
the evidence.  Evans v. West, 12 Vet. App. 22, 30 (1998).  In 
this instance, Dr. J. J. was the veteran's treating physician 
when he opined that the veteran had schizophrenia within one 
year of leaving service.  However, the Court has rejected the 
"treating physician rule," which holds that opinions of a 
claimant's treating physician are entitled to greater weight 
than opinions from medical experts who have not treated a 
claimant. Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  
Thus, Dr. J. J.'s opinion must be weighed and balanced with 
the other pieces of evidence. 

Extra weight is not accorded to Dr. J. J.'s opinion merely 
because he was a psychiatrist at the Julia Clinic and was 
familiar with the policy of accepting patients from the VA.  
He was not a psychiatrist at the Julia Clinic during the 
hospitalization in question and therefore can not testify as 
to what the hospitalization policy was at that time.  Also, 
the policy that Dr. J. J. described was one of accepting the 
diagnosis with which the VA had referred the case.  In this 
instance, the VA referred the case in September 1955 with a 
diagnosis of "schizophrenic reaction", but over the course 
of the veteran's hospitalization, the diagnosis was changed 
to one of a personality disorder.  This is contrary to Dr. J. 
J.'s description of the policy.  

All of the physicians who commented on whether the veteran 
had schizophrenia within one year of leaving service had 
access to the veteran's records and indicated that they 
reviewed those records in making their determinations.  Thus, 
it is difficult to say that one opinion is more persuasive 
than the others.  In many ways, it comes down to saying that 
all of the medical opinions are equal and that there are 
simply more credible medical opinions against a finding that 
the veteran had schizophrenia in service or within one year 
of leaving service.  In addition, as already noted, the 
medical records themselves do not support a finding that the 
veteran had a psychosis in service or within one year of 
leaving service.  As already noted, the record shows that the 
veteran had initial diagnoses of "schizophrenic reaction" 
and "anxiety reaction" during his September 1955-March 1956 
hospitalization, but that these diagnoses were changed during 
the course of the hospitalization and within the one year 
presumptive period to reflect a personality disorder.  

In fact, there is not a clear diagnosis of a psychiatric 
disorder for which service connection could be granted until 
July 1972 when the veteran was diagnosed with schizophrenic 
reaction.  It is true that the veteran was hospitalized from 
October-December 1956 and again in April 1957 with initial 
diagnoses of schizophrenic reaction.  However, as in the 
September 1955-March 1956 hospitalization, the diagnoses were 
changed by the end of the hospitalizations to "personality 
traits disturbance, passive aggressive personality" and to 
"passive aggressive personality".  Thus, although the 
veteran's case evokes sympathy, the clear weight of the 
evidence shows that the veteran did not have a psychiatric 
disability in service or that a psychosis manifested within 
one year of discharge.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for a psychiatric disability 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).

The December 1955 diagnosis of "personality traits 
disturbance, passive aggressive personality, passive 
dependent type" is a personality disorder.  Under 38 C.F.R. 
§ 3.303(c), it is prohibited to grant service connection for 
personality disorders or developmental defects.  Therefore, 
as a matter of law, service connection cannot be granted for 
such personality disorder. See Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

Entitlement to service connection for a psychiatric 
disability is denied.  






		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

